Citation Nr: 1707494	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee degenerative joint disease.

2.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The November 2006 rating decision denied service connection for right knee, low back and right hip disabilities.  A subsequent September 2011 rating decision awarded service connection for the right knee.

The Veteran provided testimony before the undersigned at a Board videoconference hearing in December 2015.  A transcript of the hearing is of record.

In February 2016, the Board remanded the issues related to the low back and right hip for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected right knee disability has required the use of a cane, causing difficulty with walking and an antalgic gait for many years, and thereby caused an increase in severity of his low back and right hip disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability as secondary to the service-connected right knee disability are met.  38 U.S.C.A. § 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for service connection for a right hip disability as secondary to the service-connected right knee disability are met.  38 U.S.C.A. § 1110, 1131, 1137, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for low back and right knee disabilities. Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran's service connection claim was filed in May 2006.  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. §  3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.   

In May 2006, the Veteran alleged both the right hip and low back disabilities are secondary to the right knee disability.  In October 2006, the Veteran underwent VA examination and the examiner confirmed degenerative changes in both the right hip and low back, but found neither to be related to the right knee disability.  The examiner noted degenerative changes bilaterally in the hips and stated that if this was due to the right knee disability, it would have been on the contralateral side.  The examiner found the low back degenerative changes to be age-appropriate.  The examiner provided no opinion on aggravation.

In his February 2007 notice of disagreement, the Veteran reported an altered gait in order to take pressure off of his right knee ever since his in-service injury.  He reported developing chronic pain in his right hip and low back due to this altered gait.  In April 2008, his wife submitted a statement confirming her observation of the Veteran's hip and low back pain throughout their 50-year marriage.

At his April 2015 Board hearing, the Veteran suggested a post-service physician told him in 1970 that it is "very possible" his low back and right hip symptoms were being caused by his right knee disability.  See hearing transcript at page 5.

In April 2016, the Veteran was again afforded a VA examination.  This examiner did not provide an opinion on the question of whether either the low back or right knee disabilities were being aggravated by the service-connected right knee disability.  Thus, the Board sought an advisory medical opinion from a VA physician.  

In October 2016, the VA physician issued an opinion finding no indication in the medical evidence of a causal connection between the Veteran's low back and right hip disabilities and any injury or event of active service.  However, the physician found it at least as likely as not that both the low back and the right hip were aggravated by the service-connected right knee disability.  The physician noted indications in the record confirming the Veteran's history of difficulty walking with the use of a cane, an abnormal antalgic gait and limping.  

The physician stated that symptoms such as this, when experienced over long periods of time, can cause worsening of back and hip conditions.  Further, the physician confirmed that the record supports a finding of longstanding symptoms such as this over many years in the Veteran.  Thus, the physician concluded that the service connected right knee disability did at least as likely as not aggravate both the low back disability and the right hip disability.

In sum, the evidence confirms that the Veteran's low back and right hip disabilities have increased in severity due to the symptoms of his service-connected right knee disability.  Thus, the Board finds that service connection is warranted for both the low back and the right hip under 38 C.F.R. § 3.310(b).


ORDER

Service connection for a low back disability is granted.

Service connection for a right hip disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


